
	
		I
		112th CONGRESS
		1st Session
		H. R. 913
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Appropriations and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend certain trade preference programs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Free and Fair Trade Act of
			 2011.
		2.Extension of
			 Generalized System of Preferences
			(a)ExtensionSection 505 of the Trade Act of 1974 (19
			 U.S.C. 2465) is amended by striking December 31, 2010 and
			 inserting June 30, 2012.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by subsection (a) shall apply to goods
			 entered on or after the 15th day after the date of the enactment of this
			 Act.
				(2)Retroactive
			 application for certain liquidations and reliquidations
					(A)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), any
			 entry of an article (other than an article described in section 503(b)(5) of
			 the Trade Act of 1974, as amended by section 3(a) of this Act) to which
			 duty-free treatment under title V of the Trade Act of 1974 would have applied
			 if the entry had been made on December 31, 2010, that was made—
						(i)after December 31,
			 2010; and
						(ii)before the 15th
			 day after the date of the enactment of this Act,
						shall be liquidated or
			 reliquidated as though such entry occurred on the date that is 15 days after
			 the date of the enactment of this Act.(B)RequestsA
			 liquidation or reliquidation may be made under subparagraph (A) with respect to
			 an entry only if a request therefor is filed with U.S. Customs and Border
			 Protection not later than 180 days after the date of the enactment of this Act
			 that contains sufficient information to enable U.S. Customs and Border
			 Protection—
						(i)to
			 locate the entry; or
						(ii)to
			 reconstruct the entry if it cannot be located.
						(C)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry of an article under subparagraph
			 (A) shall be paid, without interest, not later than 90 days after the date of
			 the liquidation or reliquidation (as the case may be).
					(3)DefinitionAs
			 used in this subsection, the term entry includes a withdrawal from
			 warehouse for consumption.
				3.Ineligibility of
			 certain sleeping bags for preferential treatment under the Generalized System
			 of Preferences
			(a)In
			 generalSection 503(b) of the Trade Act of 1974 (19 U.S.C.
			 2463(b)) is amended by adding at the end the following:
				
					(5)Certain sleeping
				bagsAn article classifiable under subheading 9404.30.80 of the
				Harmonized Tariff Schedule of the United States shall not be an eligible
				article for purposes of subsection
				(a).
					.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply to articles entered, or withdrawn
			 from warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			4.Extension of Andean
			 Trade Preference Act
			(a)ExtensionSection 208(a) of the Andean Trade
			 Preference Act (19 U.S.C. 3206(a)) is amended—
				(1)in paragraph
			 (1)(A), by striking February 12, 2011 and inserting June
			 30, 2012; and
				(2)in paragraph (2), by striking
			 February 12, 2011 and inserting June 30,
			 2012.
				(b)Treatment of
			 certain apparel articlesSection 204(b)(3) of the Andean Trade
			 Preference Act (19 U.S.C. 3203(b)(3)) is amended—
				(1)in subparagraph
			 (B)—
					(A)in clause
			 (iii)—
						(i)in subclause (II), by striking 8
			 succeeding 1-year periods and inserting 9 succeeding 1-year
			 periods; and
						(ii)in subclause
			 (III)(bb), by striking and for the succeeding 3-year period and
			 inserting and for the succeeding 4-year period; and
						(B)in clause (v)(II),
			 by striking 7 succeeding 1-year periods and inserting 8
			 succeeding 1-year periods; and
					(2)in subparagraph (E)(ii)(II), by striking
			 February 12, 2011 and inserting June 30,
			 2012.
				(c)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 articles entered on or after the 15th day after the date of the enactment of
			 this Act.
				(2)Retroactive
			 application for certain liquidations and reliquidations
					(A)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), any
			 entry of an article to which duty-free treatment or other preferential
			 treatment under the Andean Trade Preference Act would have applied if the entry
			 had been made on February 12, 2011, that was made—
						(i)after February 12,
			 2011; and
						(ii)before the 15th
			 day after the date of the enactment of this Act,
						shall be liquidated or
			 reliquidated as though such entry occurred on the date that is 15 days after
			 the date of the enactment of this Act.(B)RequestsA
			 liquidation or reliquidation may be made under subparagraph (A) with respect to
			 an entry only if a request therefor is filed with U.S. Customs and Border
			 Protection not later than 180 days after the date of the enactment of this Act
			 that contains sufficient information to enable U.S. Customs and Border
			 Protection—
						(i)to
			 locate the entry; or
						(ii)to
			 reconstruct the entry if it cannot be located.
						(C)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry of an article under subparagraph
			 (A) shall be paid, without interest, not later than 90 days after the date of
			 the liquidation or reliquidation (as the case may be).
					(3)DefinitionAs
			 used in this subsection, the term entry includes a withdrawal from
			 warehouse for consumption.
				5.Offset
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 unobligated Federal funds available, $2,300,000,000 in appropriated
			 discretionary unexpired funds are rescinded.
			(b)ImplementationNot
			 later than 60 days after the date of the enactment of this Act, the Director of
			 the Office of Management and Budget shall—
				(1)identify the
			 accounts and amounts rescinded to implement subsection (a); and
				(2)submit a report to
			 the Secretary of the Treasury and Congress of the accounts and amounts
			 identified under paragraph (1) for rescission.
				(c)ExceptionThis
			 section shall not apply to the unobligated Federal funds of the Department of
			 Defense or the Department of Veterans Affairs.
			6.Compliance with
			 PAYGOThe budgetary effects of
			 this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of
			 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
